DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 12 and 20 are objected to because of the following informalities: 
In Claim 6, line 12, “determining value” was probably meant to be determining a value. The same objection is made for Claims 12 and 20.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-17, 20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, lines 6-7, recites the limitations “the data processing system”, “the syllabus of topics” and “the question paper” which lacks antecedent basis. The same rejections are made for Claim 15 (at the same lines). The corresponding dependent claims are also subsequently rejected.
Additionally, Claim 13, line 2, recites the limitation “a data processing system”. It is unclear whether this is the same/different “the data processing system” as recited in its independent Claim 7.
Additionally, Claims 13 and 14 recites the limitation “a computer readable storage medium”. It is unclear whether this is the same/different “a computer readable storage medium” as recited in their independent Claim 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-9, 12-14, 22 are rejected under 35 U.S.C. 101 because the “computer readable storage medium” as recited in independent Claim 7 (and Claims 13-14) could be transitory and therefore would contain elements embodied outside the four statutory categories.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. The claims, as defined in the specification, cover potentially both non-statutory subject matter and statutory subject matter. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claims.
Claims 8-9, 12-14, 22 are dependent on Claim 7 and are therefore also subsequently rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 12-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 9,418,566, and Claims 1-5 of U.S. Patent No. 9,430,952, and Claims 1-14 of U.S. Patent No. 10,558,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are anticipated by the patented claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nibe et al., US 2010/0203492 A1, in view of Cook et al., 2015/0039536 A1.

Regarding Claim 1, Nibe teaches:
A method, in a data processing system, for determining comprehensiveness of a question paper given a syllabus of topics, the method comprising (paragraphs 8, 11: wherein the effectiveness/comprehensiveness of the syllabus coverage for an examination is discussed): 
finding, by an answer and evidence generator of a question answering system executing on the data processing system, one or more answers based on the syllabus of topics for each question in the question paper (Abstract; paragraphs 25, 33: wherein it is described the system for finding the answers to questions on an exam, where the questions must satisfy predetermined topic requirements, that is to say the questions are from and satisfy the syllabus of topics for the exam. The Cook reference, among others - see PTO-892, also teaches this limitation, see for example paragraphs: 57-61); 
and determining a value for a comprehensiveness metric for the question paper with respect to the syllabus of topics based on the plurality of sets of concepts (paragraphs 11, 20: wherein it is discussed the determination of the overall quality of the exam and other criteria, that can necessarily include the comprehensiveness of the exam questions based on the syllabus, in judging the quality of the exam).
Nibe may not have explicitly taught:
identifying, by the answer and evidence generator, evidence for the one or more answers in the syllabus for each question in the question paper; identifying, by a concept identifier of the question answering system, a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
However, Cook shows (Abstract; paragraphs 6, 15, 59-60, 66: wherein it is discussed the use of evidence in support for the answers and concepts in the evidence to differentiate one correct answer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Cook with that of Nibe for the purposes of identifying evidence for one or more answers in the syllabus for each question in the question paper and identifying a set of concepts in the syllabus corresponding to the evidence for each question in the question paper to form a plurality of sets of concepts.
The ordinary artisan would have been motivated to modify Nibe in the manner set forth above for the purposes of determining one answer from a set of candidate answers as an answer to a question [Cook: Abstract; paragraph 5].

Regarding Claim 2, with Nibe teaching all of the previous limitations of the claim as pointed out above, Cook further teaches:
The method of claim 1, wherein finding the one or more answers in the syllabus of topics for each question in the question paper comprises using the question answering system to find one or more answers having a highest confidence score for each question in the question paper (paragraphs 63-65: wherein it is described finding answers to questions based on the highest confidence score).

Regarding Claim 3, with Nibe teaching all of the previous limitations of the claim as pointed out above, Cook further teaches:
The method of claim 1, wherein determining the set of concepts for a given question comprises determining all evidence concepts in the evidence of the one or more answers and all support concepts that support the evidence concepts, wherein the set of concepts comprises the evidence concepts and the support concepts (paragraphs 5, 20, 59, 66-67, 71, 77, 87: wherein it is collectively described concepts and evidence that supports the candidate answers). 

Claims 7-9 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Regarding Claim 13, with Nibe teaching all of the previous limitations of the claim as pointed out above, Cook further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a data processing system and wherein the computer readable program was downloaded over a network from a remote data processing system (Figs. 1-2; paragraphs 29, 39, 45, 54, 90: wherein it is shown and described the data processing system with network connection and with program code capable of being downloaded and executed on/from a remote system or server or a client computer).

Regarding Claim 14, with Nibe teaching all of the previous limitations of the claim as pointed out above, Cook further teaches:
The computer program product of claim 7, wherein the computer readable program is stored in a computer readable storage medium in a server data processing system and wherein the computer readable program is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system (Figs. 1-2; paragraphs 29, 39, 45, 54, 90: wherein it is shown and described the data processing system, that can be a server, with network connection and with program code capable of being downloaded and executed on/from a remote system or server).

Claims 15-17 are similar to Claims 1-3 respectively and are rejected under the same rationale as stated above for those claims.

Examiner’s note: If not for their dependencies on objected claims, Claims 21-23 would have been rejected further in view of the supplied NPL of Rokach, see section 6 that discusses the well known methods of pruning decision trees.

Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Due to their dependencies on Claims 6, 12 and 20 respectively, Claims 21-23 also stands as objected to, but would if not so be rejected with the NPL of Rokach as pointed out above).

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Ferrucci, US 2011/0066587 A1, teaches an evidence evaluation method and system based on question answering that converts a report of analyzed information and/or a model of information into a collection of questions and determines answers for the collection of questions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127